—Appeal by the defendant from a judgment of the County Court, Nassau County (Mackston, J.), rendered January 12, 1996, convicting him of attempted murder in the second degree, assault in the first degree, and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant has failed to preserve for appellate review his contention that the evidence adduced at trial was insufficient to establish that he intended to kill his wife (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245). In any event, viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish defendant’s guilt of attempted murder beyond a reasonable doubt. The evidence was also sufficient to establish that the knife wound the defendant inflicted upon his wife caused her to suffer serious physical injury (see, People v Perez, 184 AD2d 1033; People v Gray, 47 AD2d 674, 675). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of *736the evidence (see, CPL 470.15 [5]; People v Gaimari, 176 NY 84, 94; People v Garafolo, 44 AD2d 86, 88).
We have reviewed the defendant’s remaining contentions and find them to be without merit.
Miller, J. P., Thompson, Friedmann and McGinity, JJ., concur.